Citation Nr: 1543944	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 5, 2013, and in excess of 50 percent thereafter.

2.  Entitlement to service connection for a skin disorder, to include urticaria (claimed as chloracne).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to January 15, 2013.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2011 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran and his spouse appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A copy of the hearing transcript is associated with the claims file.

This matter was previously remanded in March 2015 when the Board reopened the claim for service connection for a skin disorder, to include urticaria, and remanded the above listed matters for further development.  The Board finds substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  Prior to February 5, 2013, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

2.  Since February 5, 2013, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.

3.  The most probative evidence of record is against a finding that the Veteran has a skin disorder that is related to his service.

4.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment prior to January 15, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent prior to January 15, 2013, and higher than 50 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for service connection for a skin disorder, to include urticaria (claimed as chloracne), have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2015).

3.  The criteria for the award of TDIU benefits prior to January 15, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice was provided by letters dated in October 2010, January 2013, and June 2014.

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the Dingess requirements, the letters included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA and private treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the RO arranged for VA psychiatric examinations in  July 2015, February 2013, and March 2012.  The Veteran was given a VA skin examination in July 2015.  The Board finds that the examinations and opinions are adequate, as the reports provide findings relevant to the Veteran's conditions and history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiners noted that the claims file, including the medical records, was reviewed.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Ratings Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to the original rating decision granting service connection.  Id.  Consequently, the Board will evaluate the Veteran's psychiatric disorder as a claim for a higher evaluation of the original award.

The Veteran has been assigned a 30 percent rating and 50 percent rating at different stages for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, VA does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Analysis

The Veteran most recently underwent a VA psychiatric examination in July 2015.  The examiner opined that occupational and social impairment with reduced reliability and productivity best summarizes the Veteran's level of occupational and social impairment.  The following history was provided: "Since the Veteran's prior [VA examination] on 2/13/2013, the Veteran has continued to live with his wife of 23 years, along with his 42 year-old step-daughter and her 11 year old son, in the house where they have resided for the past year and a half.  The Veteran reported that he has good relationships with his wife, stepdaughter, adult son and daughter, 13 grandchildren, 3 great grandchildren, and 2 friends, but limits interactions and is generally socially isolated."

The examiner reported that since the last VA examination, the Veteran has continued to participate in regular sessions of individual psychotherapy with a clinical psychologist, [Dr. S.], at Southeast Psychological Services, and receives medication management..."  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran was described as pleasant and cooperative during the examination.  He was noted to be capable of managing his financial affairs.

The examiner provided the following opinion: "The nature, frequency, and severity of the Veteran's psychiatric symptoms continue to meet the DSM criteria for PTSD and remain at approximately the same level as was indicated in the Veteran's previous [VA examination] Report...on 2/13/2013.  The Veteran's overall mental health functioning falls in the range of moderate symptomatology as was indicated in the Veteran's previous [VA examination report].  As was also the case in the previous [VA examination report], the Veteran's PTSD symptoms more likely than not result in a moderate impairment of occupational functioning and thus it is less likely than not that, in and of themselves, they would render the Veteran unable to secure and maintain substantially gainful employment."

At the Veteran's prior psychiatric examination in February 2013, occupational and social impairment with reduced reliability and productivity was noted to best summarize the Veteran's level of occupational and social impairment.  The Veteran stated that "since [his] last examination his symptoms of PTSD (e.g., nightmares, hypervigilance, sleep problems, startle response, and intrusive trauma related thoughts) have increased in frequency and severity.  [The] Veteran states that since he no longer is working he has more time on his hands, he thinks more often about his experiences in Vietnam.  [The] Veteran continues to attend counseling with a private psychologist and medication management with a psychiatrist.  Veteran's current psychotropic medications include zolpidem and clonazepam.

The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, mild memory loss, such as forgetting names, directions, or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

The examiner opined that the Veteran's "PTSD symptoms have increased in frequency and severity since last examination.  It is my opinion that Veteran's PTSD alone does not render the Veteran unable to obtain and maintain gainful employment."  His GAF score was noted to be 52.

The Veteran's first VA psychiatric examination was in March 2012.  At that time, his GAF score was noted to be 55.  "Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication" was noted to best summarize the Veteran's level of occupational and social impairment.

It was noted that the Veteran began receiving mental health treatment in 1999.  He was noted to have the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.

The examiner reported the following: "The Veteran was cooperative.  Eye contact was good and speech was within normal limits.  His appearance was kempt.  He was not withdrawn or agitated.  There was no evidence of motor retardation or motor abnormalities.  He denied experiencing auditory/visual/tactile hallucinations and was oriented...  There was no evidence of altered level of consciousness.  Short and long term memory was good.  He was able to recall 6 digits forward and 4 digits backwards and was able to name the Presidents of the United States in reverse order up through JFK with exception of Reagan.  Concentration was unimpaired.  He was able to interpret 1 out of 3 proverbs.  He denied having any obsessive thoughts or compulsive behaviors.  The Veteran described his mood as [having] 'short fuse' and his affect was anxious and depressed/tearful.  He stated he has feelings of worthlessness at times and hopelessness."
"Sleep is difficult with nightmares.  Libido is low.  Interests/hobbies include being with 7 year old grandson and collecting gemstones.  Energy level is OK.  He is irritable and tearful.  He denied any suicidal or homicidal ideation.  He denied symptoms of mania [but] does experience symptoms of panic attacks.  He has pain problems sitting and walking.  He does not drive.  He helps with shopping helping with house [chores] but does not cook.  His social support network consists of relative's son, daughter-in-law, daughter, and 6 grandchildren.  He has 3 friends but does not know his neighbors.  He does not belong to any groups/clubs/organizations."

"The Veteran's PTSD symptoms have no negative impact on his ability to obtain and maintain physical or sedentary employment.  His thought processes communication skills are expected to cause minimal interference with his social functioning."

The claims file also includes treatment reports from the Veteran's mental health care providers.  The symptoms and their severity discussed in the treatment records do not differ from those discussed in the examination reports.  They do not offer any further evidence of note in determining an appropriate disability rating.

The Board also considered the Veteran's assertions in support of his claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As discussed above the Veteran's rating is staged.  The Veteran is rated as 50 percent effective February 5, 2013 and 30 percent before that date.  This rating is appropriate.  The three examinations show that the Veteran's symptoms did increase in 2013.  The GAF score in 2012 had been 55 and in 2013 it was 52.  More importantly, the examiner noted that the effect of the Veteran's PTSD had gone from "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication" to "occupational and social impairment with reduced reliability and productivity."  This reporting shows that the Veteran's symptoms in 2012 were mild.  The reporting also shows that between 2013 and 2015, the Veteran's symptoms have remained the same.  The 2013 and 2015 examination reports showed the same results and exact findings.  

The Veteran's symptoms, as described in the 2012 report, does not include an occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  None of these symptoms are noted to have been present.

And in 2013 and 2015, the Veteran's symptoms do not provide objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  None of these symptoms are noted to have been present.

In sum, the impact of the Veteran's symptoms were noted to be mild in 2012.  While the symptoms were noted to have increased in severity and frequency in 2013, the symptoms and their impact on the Veteran's social and occupational functioning have not shown evidence warranting a higher rating.

Therefore, the Veteran is not entitled to an increased rating for any of the stages.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning; the rating criteria contemplate these impairments.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b.

The available treatment records indicate that the Veteran has been treated for many years by a private dermatologist for his skin problems.  In the March 2015 remand, the Board requested that attempts be made to associate those records with the claims file.  In April 2015, VA contacted the Veteran in an attempt to identify those records.  The Veteran failed to respond.

The Veteran's service treatment records (STR) are negative for any treatment, diagnosis or complaints of urticaria.  The preinduction physical examination dated in July 1967 noted only defective vision.  The Veteran's separation examination in October 1969 was negative for any complaints or evidence of a skin condition.

Shortly following service, the Veteran filed a claim for hives.  He claimed to have hives in July 1969.  An examination was conducted in January 1970.  The examination report provided the following history: "This Veteran entered the service in 1968 and was separated in 1969.  He gives a history of having developed hives in July 1969 while stationed at Lockport Air Force Base, N.Y.  He was seen by the undersigned on November 25, 1969, because of active lesions of hives, and medication was prescribed.  He states that the last such attack took place a week ago and involved both forearms."  The examiner reported that examination revealed "no active lesions; however, stroking the forearm exhibits a positive dermographia."  The examiner provided the following diagnosis: "Urticaria, based on history only."  Because urticarial was not found on the examination, service connection had been denied.  Since that time, the Veteran has filed to reopen the claim several times.

After the Board reopened the claim in March 2015, an examination was conducted in June 2015.  The examiner noted the history of urticaria noted in 1970.  Additionally, the following history was reported: "70 years old Veteran presents with skin condition for [service connection].  He states he developed skin rash on his face and both arms/forearms during active service in Vietnam.  Veteran states he was evaluated and treated with 'zinc oxide' Veteran states his private dermatologist in Dartmouth, MA removed a cancerous lesion from his right base, on medial side proximal to eye in about 1998.  Veteran states he does not have records showing any evaluation nor treatment for his skin condition during active service, because his records were lost or misplaced."

Upon examination, it was reported that the Veteran's skin condition does not cause scarring or disfigurement of the head, face or neck.  He does not have an benign of malignant skin neoplasm.  He does not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  He has not been treated with oral or topical medications in the past 12 months for any skin condition.  He has not had any debilitating or non-debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiform, or toxic epidermal necrolysis.  

The examiner reported that the Veteran does not have any specific condition.  The examiner noted that the Veteran did undergo surgery in 1998 for excision of cancerous skin lesion between the right eye and nose.  However, the examiner noted that there are no residuals or complications.  The Veteran was also examined for scars.  The examiner noted that the scar from the 1998 surgery was not unstable or painful.  There is depression of the skin tissue at the surgical site.

The examiner opined that the "condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner noted that there "is no evidence that show that veteran was evaluated and treated or skin condition during active military service at this time."

The Board also reviewed post-service treatment records.  Records from April 1999 show that the Veteran was seen for a skin lesion on his face that was subsequently removed surgically.  There are no medical opinions linking the lesion or surgery with service.  Other post-service records fail to demonstrate any skin condition related to service.  For example, in an October 2011, a note reports that there are "no rashes, no suspicious lesions, no ulcers, no lacerations, no induration, no subcutaneous nodules, [or] no tightening."  In February 2012, he reported to the emergency room for chest pain.  At that time he denied any symptoms related to his skin and the color was described as normal with no rashes.

In a primary care note from the VAMC dated in April 2, 2015, it was noted that no rash or abnormal lesion was seen.  Similar notes dating back several years provide the same information.  The only other indication of any issue was in November 2009 when a cyst was noted on his right shoulder.  There was a follow-up note in April 2010 that provides the following: "The nature of the right shoulder subcutaneous nodule is also unclear.  It feels like a cyst and it is not connected to his shoulder joint.  As the nodule has gradually shrinked in size and is not symptomatic, I decided not to tap the nodule."  There is no additional evidence of note concerning the cyst.

Based on the extensive treatment records, both private and VA, there is no evidence of a current treatment of any skin condition that is related to service.  Further, the VA examiner opined that there is no current skin condition connected to service.  Therefore, the medical evidence weighs against the claim.

The Board also considered the lay evidence provided by the Veteran.  He claims that he has been suffering from skin conditions since service.  However, the Board notes that at several medical appointments during the pendency of this claim, the Veteran has denied any problems and examination has not shown any current condition related to service.  Also, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the skin condition at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  There is no competent medical evidence that any current skin condition is related to service.

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

IV.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id.

VA regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

Here, the Veteran has been granted a 100 percent rating effective January 15, 2013.  The issue that the Board remanded was whether TDIU is warranted prior to that date.  Prior to January 15, 2013, the Veteran was service-connected for ischemic heart disease (IHD) at 60 percent disabling and PTSD at 30 percent disabling.  

In January 2013, the Veteran underwent a VA examination to assess his IHD.  While the Veteran's IHD was noted to have worsened, which was the basis for the increased rating awarded, the examiner specifically noted that the Veteran's condition does "not impact" his ability to work.

At the January 2014 Board hearing, the Veteran testified as to the problems his PTSD caused him at work and that he retired as of August 30, 2012 in part because of his PTSD.  The Veteran underwent a PTSD examination in February 2013.  As noted above, the Veteran's condition was noted to cause occupational and social impairment with reduced reliability and productivity.  In the report, it was noted that the Veteran "recently retired as a mental health worker."  He had held the position for 48 years.  The examiner opined that "the Veteran's PTSD alone does not render the Veteran unable to obtain and maintain gainful employment."

Both examinations assessing the only service-connected conditions that Veteran had found that the conditions did not impact his ability to obtain and maintain gainful employment.  The remaining medical treatment records do not offer any evidence that the Veteran is entitled to TDIU prior to January 15, 2013.

Further, while the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  He may sincerely believe that he was unemployable due to his service-connected disabilities, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning unemployability.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure or follow all forms of substantially gainful employment consistent with his educational background and occupational experience prior to January 15, 2013.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 .


ORDER

Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 5, 2013, and in excess of 50 percent thereafter is denied.

Entitlement to service connection for a skin disorder, to include urticaria (claimed as chloracne), is denied.





Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to January 15, 2013, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


